FILE
         IN CLERKS OFFICE .        •
  IUPREME COURI', STATE OF WABIIIGTON


     .DATE: Q~~~~3
71-l_a-_.o£; . c~--~
             M.
        CHIEF   TICii




       IN THE SUPREME COURT OF THE STATE OF WASHINGTON



   In the Matter of the Determination of the
   Rights to the Use of the Surface Waters of
   the Yakima River Drainage Basin, in
   Accordance with the Provisions of Chapter
   90.03, Revised Code of Washington
                                                        NO. 86211-7
   STATE OF WASHINGTON,
   DEPARTMENT OF ECOLOGY,

                      Respondents/Cross-Appellant,
                                                        ENBANC
                      v.

   JAMES J. ACQUAVELLA; UNITED
   STATES; YAKAMA NATION;
   AHTANUM IRRIGATION DISTRICT;                         F i1 ed   _   ___.M.u!-A.lllR--lOL.ll7'--L2-'-'-014L3_
   JOHN COX DITCH COMPANY; LA
   SALLE HIGH SCHOOL; DONALD and
   SYLVIA BRULE; JEROME DURNIL; and
   ALBERT LANTRIP; DEPARTMENT OF
   NATURAL RESOURCES,

                      Appellants/Cross-Respondents.



             STEPHENS, J.-This case concerns the adjudication of water rights in the

    Yakima River Basin. The parties, as appellants and cross-appellants, bring various
Dep 't of Ecology v. Acquavella, et al., 86211-7




challenges to the conditional final order of the trial court determining the parties'

water rights. The Court of Appeals transferred the case to this court for direct

review.

       We affirm the trial court's determination that the decision in United States v.

Ahtanum Irrigation District, 330 F.2d 897 (9th Cir. 1964) was an adjudication of

nontribal water rights, but we reverse the trial court's decision concerning the

quantification of irrigable land on the reservation, remanding for further

proceedings.     We also reverse the trial court's determinations regarding the

Yakama Indian Nation's (the Nation) right to store water, affirm the trial court's

conclusions regarding the rights of nontribal claimants to so-called excess water,

reverse the trial court's application of the "future development" excuse under

RCW 90.14.140(2)(c) for nonuse of a water right, affirm the trial court's denial of

several individual water rights claims, and remand to the trial court to correct an

apparent clerical error regarding an individual parcel belonging to the Chancery

(the Catholic Bishop ofYakima). 1

       1
         At the close of briefing, several assignments of error were uncontested. First, the
Nation assigned error to the trial court's determination that the Nation's right would be
held in the name of the "United States of America, Bureau of Indian Affairs, as trustee
for the Yakama Nation, Allottees, and Non-Indian Allottee Successors." Clerk's Papers
(CP) at 174 (Conditional Final Order). The Nation asks that the reference to "Non-Indian
Allottee Successors" be struck. No party has presented an argument to the contrary. We
therefore reverse the trial court and remand for a revision of the name by which the
Nation's right is held.
        Second, the Nation assigned error to the trial court's refusal to recognize a right
for the Nation to divert water from Ahtanum Creek between April 1 and April 14 of each
year, subject only to John Cox's rights. No party has contested this assignment of error.
We remand to the trial court for confirmation of a right for the Nation to divert water
from Ahtanum Creek in its entirety from April 1 to April 14, subject to John Cox's rights
and subject to minimum instream flows necessary to support fish and other aquatic life.

                                             -2-
Dep 't of Ecology v. Acquavella, et al., 86211-7




                                    BACKGROUND

       By way of geographic orientation, the Yakima River is a tributary of the

Columbia River, commencing at the crest of the Cascade Range near Snoqualmie

Pass and generally flowing southeasterly for 175 miles before emptying into the

Columbia. Dep't ofEcology v. Acquavella, 100 Wn.2d 651,652-53, 674 P.2d 160

(1983) (Acquavella I). Its major tributaries are the Kachess River, the Cle Elum

River, the Teanaway River, Ahtanum Creek, Toppenish Creek, Satus Creek, and

the Naches River. Id. at 653. The case before us focuses on the rights to the water

of one of those major tributaries, Ahtanum Creek. The adjudication of the

Ahtanum Creek Subbasin has considerable history behind it. Before turning to the

merits of the present dispute, it is helpful to consider the factual background and

procedural posture of this case.

                                   General Background

       In the sprmg of 1977, meteorologists predicted record drought for the

Yakima River Basin. Sidney P. Ottem, The General Adjudication of the Yakima

River: Tributaries for the Twenty-First Century and a Changing Climate, 23 J.

ENVTL. L. & LITIG. 275, 286 (2008). Up to that point, several water rights holders

in the basin had been exercising their rights pursuant to a 1945 consent judgment



       Third, the Nation claims that the trial court erred in confirming a nondiversionary
stock water right to the Department of Natural Resources (DNR) with a priority date
senior to all other, except the Nation's instream right to fish, without adequate evidence
as to the relative priority dates. DNR does not contest this assignment of error. We
remand for the entry of findings of fact on the priority dates and further conclusions of
law as appropriate.

                                             -3-
Dep 't of Ecology v. Acquavella, et al., 86211-7




entered in federal court. Id. at 285. 2 The drought prediction, which threatened to

severely curtail available water in the basin, prompted several irrigation districts to

ask the federal court to modify the 1945 consent judgment. Id. at 286. The Nation

sought to intervene. The federal court suggested a state court general adjudication.

Id. 3

        In October 1977, the Department of Ecology (DOE), pursuant to chapter

90.03 RCW, filed an action to seek a general adjudication of the surface water in

the Yakima River Basin.           Acquavella I, 100 Wn.2d at 652.           "A general

adjudication, pursuant to RCW 90.03, is a process whereby all those claiming the

right to use waters of a river or stream are joined in a single action to determine

water rights and priorities between claimants." Id. at 652. It is akin a quiet title

action. Ottem, supra, at 285. The adjudication is overseen by the superior court in

which the action is filed but the court may appoint a referee or other judicial officer

to assist the court. RCW 90.03.160.

        The Yakima River Basin encompasses 6,062 square miles. Acquavella I,

100 Wn.2d at 654. Due to its size, the general adjudication involves thousands of

parties. Id. at 653. In 1989, the trial court split the case into four procedural

pathways, providing that the rights of the parties would be determined in the

following order: (1) federal reserved right for Indian claims, (2) federal reserved
        2
          Kittitas Reclamation Dist. v. Sunnyside Valley Irrigation Dist., No. 21 (E.D.
Wash. Jan. 31, 1945) (order granting consent decree).
        3
          Although the Department of Ecology took up the federal court's suggestion and
filed a state court general adjudication, the challenge to the consent decree proceeded in
federal court. The decree was affirmed in Kittitas Reclamation District v. Sunnyside
Valley Irrigation District, 626 F.2d 95 (9th Cir. 1980).

                                             -4-
Dep 't of Ecology v. Acquavella, et al., 86211-7




rights for non-Indian claims, (3) state-based rights of major claimants, and (4)

state-based rights for other claimants, by subbasin. Dep 't of Ecology v. Yakima

Reservation Irrigation Dist., 121 Wash. 2d 257, 262, 850 P.2d 1306 (1993)
(Acquavella II).     Given its scope, this is not the first time the Acquavella

adjudication has been before this court, but this is the first time we have considered

individual rights to the waters of Ahtanum Creek Subbasin in the context of this .

adjudication.

       The case before us now is part of the adjudication of the water rights for the

surface waters in "Subbasin Number 23" of the Yakima River Basin, also known

as the "Ahtanum Creek Subbasin." Proceedings concerning Subbasin Number 23

began in approximately 1993. See Clerk's Papers (CP) at 1500. The Ahtanum

Creek Subbasin is the final subbasin to be considered m the larger water

adjudication of the Yakima River Basin that began m 1977.                     Br. of

Appellant/Resp't John Cox Ditch Co. (Br. of John Cox) at 2. It therefore appears

to fall into the final pathway-state-based rights for other claimants by subbasin-

but in fact the Ahtanum Creek Subbasin is "extraordinary" among the subbasins of

the Yakima River Basin. CP at 977. Ahtanum Creek forms the northern boundary

of the Yakama Indian Reservation. CP at 1501. The subbasin is thus home to not

only individual water rights holders, but also major claimants including the United

States as trustee to the Nation, the Nation, the Ahtanum Irrigation District, and the

John Cox Ditch Company (John Cox). Accordingly, the claimed rights of all the

individual holders in the subbasin, as well as the claimed rights of those major


                                             -5-
Dep 't of Ecology v. Acquavella, et al., 86211-7




claimants, were consolidated for presentation in one proceeding. Yakama Nation's

Corrected Opening Br. (Yakama Nation Br.) at 7.

         The proceeding was presided over first by Judge Walter A. Stauffacher, then

by Court Commissioner Sydney P. Ottem, and then by Judge F. James Gavin. In

2002, having already made a number of discrete rulings and conducted fact-

finding, the trial court issued a 481-page report of the court concerning the water

rights for the Subbasin Number 23 (Ahtanum Creek). It incorporated the earlier

rulings and made a number of rulings apportioning the water.              CP at 974

(beginning of report).      In March 2003, the parties filed their "exceptions," i.e.,

objections to the 2002 report. CP at 725. Additional evidentiary hearings took

place.       In 2008, the court issued a 388-page supplemental report.    CP at 722.

Another round of exceptions followed. CP at 532, 456. In April 2009, having

considered all of the evidence and exceptions, the trial court issued a conditional

final order, incorporating or revising its previous rulings. CP at 129. In May 2009,

it issued an order on motions for reconsideration, granting several motions for

reconsideration while denying others, incorporating those changes into its

conditional final order. 4 CP at 74. This appeal followed.

         4
        The relevant rulings are Memorandum Opinion Re Ahtanum Watershed
Practicably Irrigable Acreage (1994) (CP at 1500-13); Report of the Court Concerning
the Water Rights for the Yakama Indian Nation (1995) (CP at 3913-4005); Report of the
Court Concerning the Water Rights for the Subbasin No. 23 (Ahtanum Creek) (2002) (CP
at 974-1459); Memorandum Opinion Re: Ahtanum Creek Threshold Legal Issues (2003)
(CP at 942-72); Memorandum Opinion La Salle High School Subbasin No. 23
(Ahtanum) (2006) (CP at 932-39); Supplemental Report of the Court Concerning the
Water Rights for Subbasin No. 23 (2008) (CP at 722-931 (Part I) and CP at 539-721 (Part
II)); Order Ruling on Certain Exceptions to the Supplemental Report of the
Court/Proposed Conditional Final Order (2008) (CP at 532-38); and Memorandum

                                             -6-
Dep 't of Ecology v. Acquavella, et al., 86211-7




                                     THE PARTIES

       We believe it is helpful at the outset to identify the various parties involved

in this proceeding and briefly summarize their interests.

   1. The United States

       The United States acts as trustee for the Nation's federal reserved water

rights. Federal reserved water rights are those rights impliedly reserved in the

agreement between an Indian nation and the United States government creating an

Indian reservation. Also called Winters rights after the case that first recognized

them, such rights presume that when a reservation was established by treaty,

sufficient water was reserved to meet the present and future needs of the

reservation. See Winters v. United States, 207 U.S. 564, 28 S. Ct. 207, 52 L. Ed.
340 (1908); Acquavella II, 121 Wn.2d at 274.       These rights are federal common-

law-based rights, as opposed to rights that are subject to state water code

regulation. See Acquavella II, 121 Wn.2d at 265-66.

    2. The Nation

       Although the United States acts as trustee for the Nation's water rights, the

Nation joins this litigation in its own right. In 1855, 14 confederated tribes and

bands in the Yakima Valley signed a treaty with the United States, establishing the

Yakama Indian Reservation and becoming the Yakama Indian Nation. !d. at 266.

Opinion Exceptions to the Supplemental Report of the Court and Proposed Conditional
Final Order Subbasin No. 23 (Ahtanum) (2009) (CP at 456-531). The Conditional Final
Order Subbasin No. 23 (Ahtanum) (2009) is at CP 114-16, with the schedule of water
right appearing at CP at 117-23. An Order on Motions for Reconsideration to the
Memorandum Opinion and Conditional Final Order Subbasin No. 23 (Ahtanum) (2009)
(CP at 74-80) completes the trial court's pertinent rulings.

                                             -7-
Dep 't of Ecology v. Acquavella, et al., 86211-7




In addition to its treaty-reserved rights for sufficient water to meet the present and

future needs of its reservation, the Nation also has a right that dates from time

immemorial to adequate water to sustain fish and other aquatic life in Ahtanum

Creek.

      3. DOE

         DOE is the state agency charged with administering state water law. It was

also, as noted, the party that initiated this action in an effort to determine the

relative rights and priorities of the thousands of water-rights holders in the Yakima

River Basin.      DOE challenges, in part, a specific ruling of the trial court

concerning the individual claimant, Clifford and Doris Hagemeier.

      4. Department ofNatural Resources (DNR)

         DNR manages 25,640 acres of state trust lands for the support of common

schools within the Ahtanum Creek Subbasin. These lands have been mostly used

for grazing of livestock. Br. of Def./Resp't Wash. State Dep't of Nat'l Resources

(Br. ofDNR) at 1-2.

      5. John Cox Ditch Company

         John Cox is a private corporation formed in the late-1880s. CP at 1252-53.

It diverts water from Ahtanum Creek and delivers it to nonriparian land

(nonadjacent land) on the north side of the creek (near Tampico, Washington) for

irrigation of orchards, hay, and grain, as well as for stock and domestic purposes.

!d.




                                             -8-
Dep 't of Ecology v. Acquavella, et al., 86211-7




   6. Ahtanum Irrigation District (or AID)

       AID also delivers water to users on the north side of the creek. AID owns

no canals, diversions works, or distribution systems. "Rather, the creek channel is

the conveyance work and the individual right holders divert water from the creek."

CP at 1013.     For this reason, the trial court determined that in order for it to

establish AID's rights, it was required to determine the rights of the individuals

who make up AID. Id. AID therefore brings challenges that are relevant to its

membership as a whole but also raises discrete issues pertaining to individual

landowners, namely, Hull Ranches, the Chancery, and parcels of land owned by

Claudia Richardson, Benn and Carol Splawn, and David and Christine Lynde. See

CP at 897. AID also represents the interests ofthe Hagemeiers in this matter.

    7. La Salle High School, Donald and Sylvia Brule, Jerome Durnil, and Albert
       Lantrip

       These appellants are individual landowners.       While their claims are not

necessarily aligned, neither are they in conflict with one another.

       John Cox, AID, and La Salle et al. are collectively referred to as "the

Northside parties/users" in much of the briefing, as their parcels are on the north

side of Ahtanum Creek. This opinion adopts that nomenclature when referring

collectively to the nontribal parties. Having set forth the various parties involved

here, we will now summarize the operative legal decisions preceding this

adjudication.




                                             -9-
Dep 't of Ecology v. Acquavella, et a!., 86211-7




             LEGAL HISTORY OF AHTANUM CREEK SUBBASIN

       Synthesizing the various decisions adjudicating and apportioning the rights

to Ahtanum Creek waters is no small task.                  Relevant precedent includes

agreements between the United States and the Nation, several decisions from this

court, and decisions from the federal courts.

   1. 1855 Treaty

       On June 9, 1855, the Nation signed a treaty with the United States, creating

the Yakama Reservation. CP at 1013. As we recognized in Aquavella II:

       During the last half of the 19th century, settlement of the West was
       encouraged as part of this country's policy of "Manifest Destiny". The
       need to resolve conflicts between the effects of this westward expansion
       and the Indians' traditional way of life often resulted in treaties establishing
       reservations. In reality the Indians had little choice but to sign the treaties,
       giving up land in exchange for money.

121 Wn.2d at 266. As explained above, the Winters doctrine instructs that a treaty

creating a reservation carries an implied right to water sufficient to meet the

present and future needs of the reservation. Id. at 274. The purpose ofthe Yakama

Reservation has been recognized as agriculture-based activities and fishing. Id.

    2. 1908 Code Agreement

       By 1908, the United States government had embarked on a serious effort to

establish irrigation systems for arid lands in 17 western states. The secretary of the

interior was directed to build and operate dams, reservoirs, and canals in order to

achieve this goal. Id. at 267. In 1905, the United States began withdrawing water

from the Yakima River. Id. It soon became clear, however, that the river was



                                             -10-
Dep 't of Ecology v. Acquavella, et al., 86211-7




overappropriated and the reclamation effort was compromised. The United States

introduced several programs in order to limit the draw from the river by individual

users, but these were not as successful as hoped. Id. at 267-68. In 1908, the chief

engineer of irrigation for the Bureau of Indian Affairs, W.H. Code, entered into an

agreement on behalf of the Nation with the United States secretary of the interior.

The so-called "Code Agreement" apportioned the waters of Ahtanum Creek so that

the Nation received 25 percent of the natural flow and the Northside users received

75 percent. CP at 1014.

   3. 1926 State v. Achepohl decision (affirming the "Achepohl Decree")

       In the mid-1920s, the Yakima Superior Court oversaw an adjudication of the

rights of water users situated north of Ahtanum Creek. CP at 1014. "Signatories

and non-signatories to the 1908 Code Agreement were divided into 31 separate

priority classes based on a 'first in time, first in right' analysis." Id. The superior

court entered a decree quantifying their rights, the so-called "Achepohl Decree."

Id. The Achepohl Decree was affirmed by this court. State v. Achepohl, 139
Wash. 84, 101, 245 P. 758 (1926). Certificates were issued showing the measure

of each individual water right confirmed in the proceeding; these are referred to by

the parties here as "Achepohl Certificates."       According to AID, the Achepohl

Decree is still used to apportion the 75 percent flow from Ahtanum Creek among

the Northside users. CP at 1014. The Nation was not a party at any stage of the

Achepohl proceeding. Yakama Indian Nation (YIN) Ex. 323.




                                            -11-
Dep 't of Ecology v. Acquavella, et al., 86211-7




   4. Federal Cases

          a. United States v. Ahtanum Irrigation Dist., 236 F.2d 321 (9th Cir. 1956)
              (Ahtanum I)

       In 1947, the United States on behalf of the Nation filed an action in the

United States District Court for the Eastern District of Washington seeking to

invalidate the Code Agreement.          CP at 10 15.   The trial court dismissed the

complaint. On appeal, the United States Court of Appeals for the Ninth Circuit

reversed the trial court's dismissal of the complaint but ultimately held that the

Code Agreement was valid. Ahtanum I, 236 F.2d at 338, 342. The Ahtanum I

court recognized that the Nation had Winters rights by virtue of the 1855 treaty

creating the Yakama Reservation. Id. at 325. It thus questioned whether the Code

Agreement's 25 percent allotment ran counter to the Nation's Winters rights. Id. at

326. And, it was conceded that the needs of the reservation required substantially

the whole flow of the stream. Id. at 325. The Ahtanum I court explained that the

Achepohl Decree had no effect on the Nation's reserved water rights. "It is too

clear to require exposition that the state water right decree could have no effect

upon the rights of the United States. Rights reserved by treaties such as this are not

subject to appropriation under state law, nor has the state power to dispose of

them."     Id. at 328.      Ultimately, though, it refused to invalidate the Code

Agreement.

       But we are constrained to hold that since some arrangement for the
       apportionment of the Ahtanum waters was the sort of thing which the
       Secretary was authorized to do by the grant of general powers of
       supervision and management, he therefore had the power to make the 1908


                                            -12-
Dep 't of Ecology v. Acquavella, et al., 86211-7



       agreement. The Secretary's mistakes, his poor judgment, his overlooking
       or ignoring of the true measure of the Indians' rights, his lack of bargaining
       skill or determination may add up to an abuse of his power, but do not
       [negate] it, or make his act ultra vires.

ld. at 338.    The Ahtanum I court reasoned that but for the Code Agreement,

Northside users would have no right under state law to apportion any part of the

Ahtanum Creek flow, "except in strict subordination of the prior and better rights

of the United States as trustee for the Indians." ld. at 340. It thus held that the

Northside users' 75 percent interest in the creek was limited by their needs as of

1908, and everything "not clearly shown to have been granted" to the Northside

users "must be construed as reserving to the Indians." ld. at 341. Accordingly, the

Ninth Circuit remanded the case to the trial court to determine the extent of the

rights of the parties with respect to the waters of the stream. Id. at 339, 341-42. In

doing so, however, it noted that the United States had shown and proved the

quantities of water required by the reservation lands. Jd. at 340.

           b. United States v. Ahtanum Irrigation Dist., 330 F.2d 897 (9th Cir.
              1964) (Ahtanum II or "Pope Decree")

       Following the remand of Ahtanum l, the District Court for the Eastern

District of Washington entered findings and conclusions of law based on a special

master's report. Ahtanum II, 330 F.2d at 902. The United States again appealed

the trial court determination. It complained that the special master and the trial

court had not followed the instructions of the Ahtanum I court to determine the

individual rights of Northside users but had instead conducted an "'in gross"' or

"'aggregate"' determination. ld. at 910. Judge Walter L. Pope, writing for the



                                            -13-
Dep't of Ecology v. Acquavella, eta!., 86211-7




Ahtanum II court, acknowledged that it would have been a correct reading of the

earlier opinion in Ahtanum I if the trial court had determined each Northside users

individual right. !d. at 911. But the Ahtanum II court observed that there were

considerations that warranted the district court's decision not to extend its decree

so far.       For example, the court explained that Washington's water code put the

state in a better position than a federal court to manage the distribution and control

functions of water rights. !d. at 911-12. But even though the Ahtanum II court

appeared to appreciate the trial court's exercise of discretion in not individually

adjudicating the water rights of Northside users despite what Ahtanum I seemed to

require, the Ahtanum II court in fact found that the record before it was sufficient

to order, adjudge, and decree a division of the waters of Ahtanum Creek. !d. at

914-15. It thus awarded to the parties, from the beginning of the irrigation season

through July 10 of each year, the following:

                 a. To defendants, for use of their lands north of Ahtanum Creek,
          seventy-five per cent of the natural flow of Ahtanum Creek, as measured at
          the north and south gauging stations, provided that the total diversion for
          this purpose shall not exceed 46.96 cubic feet per second, and provided that
          when the said measured flow exceeds 62.59 cubic feet per second
          defendants shall have no ri~M to the excess, except in subordination to the
          higher rights of the plaintiff. 51
                 b. To plaintiff, for use of Indian Reservation lands south of Ahtanum
          Creek, twenty-five per cent of the natural flow of Ahtanum Creek, as
          measured at the north and south gauging stations; provided that when that
          natural flow as so measured exceeds 62.59 cubic feet per second, all the
          excess over that figure is awarded to plaintiff, to the extent that the said
          water can be put to a beneficial use.

          5
       "A cubic foot per second (cfs) is a quantity of 1 cubic foot or 7.48 gallons,
passing a given point in 1 second. An acre foot (af) is 1 foot in depth covering an acre, or
43,560 cubic feet, or 325,851 gallons. One million gallons per day equals 3.07 acre feet."
Acquavella II, 121 Wn.2d at 263 n.5.

                                              -14-
Dep 't of Ecology v. Acquavella, et al., 86211-7



              c. Plaintiff may divert such water from the south fork of Ahtanum
       Creek as can be beneficially used for the individual diversion into the
       Yak[a]ma Indian Reservation lying above the main Bureau of Indian
       Affairs diversion; provided, however, that the water diverted to such
       individual diversion shall be charged against and deducted from the overall
       award set forth in 'b' above.
              d. To the plaintiff, for the lower Bureau of Indian Affairs diversion,
       a daily diversion of water representing five per cent of the natural flow of
       Ahtanum Creek as measured at the north and south fork gauging stations.
       This award shall represent plaintiff's interest in the return flow of the main
       stem of Ahtanum Creek, and the award to defendants shall be conditioned
       upon plaintiff receiving this flow of water at the lower Bureau of Indian
       Affairs diversion.
              e. To defendants, all the rest of the return flow in the main stem of
       Ahtanum Creek, and all the return flow in Hatton and Ba[]chelor Creeks.
              f. Any water loss which may occur between the north and south fork
       gauging stations, and the defendants' Hatton Creek diversion, is to be
       absorbed by defendants; plaintiff being entitled to its full stated percentage
       of the measured flow, and defendants taking the balance.

Ahtanum II, 330 F.2d at 915. In addition, the Ahtanum II court decreed that after

July 10 of each year, "all the waters of Ahtanum Creek shall be available to, and

subject to diversion by, the plaintiff for use on Indian Reservation lands south of

Ahtanum Creek, to the extent that the said water can be put to a beneficial use."

ld. Finally, the Ahtanum II court "reserve[d] jurisdiction to make such further

orders as may be necessary to preserve and protect the rights herein declared and

established, should a subsequent change in the situation or condition of the parties

hereto so require." ld. at 915. This award is referred to by the parties as the "Pope
Decree."

    5. Acquavella in the State Appellate Courts

       As noted, the ongoing adjudication of the Yakima River Basin has

previously brought the Acquavella case to the Court of Appeals and to this court.

In Acquavella I, we considered whether adequate notice of the Acquavella


                                            -15-
Dep 't of Ecology v. Acquavella, et al., 86211-7




summons was given by DOE and held that it was.                  100 Wn.2d at 659.       In

Acquavella II, we considered several questions pertinent to the rights of the Nation.

121 Wn.2d at 272-73 (summarizing the issues before the court). 6 In Department of

Ecology v. Acquavella, 131 Wash. 2d 746, 935 P.2d 595 (1997) (Acquavella III), we

considered a challenge to the trial court's award to the Yakima-Tieton Irrigation

District, which is not a party in this proceeding. Id. at 750. Finally, in Department

of Ecology v. Acquavella, 112 Wash. App. 729, 51 P.3d 800 (2002) (Acquavella IV),

Division Three of the Court of Appeals affirmed the trial court's ruling that a

decree from a different adjudication, declaring various water rights in a tributary to

the Yakima River (the Teanaway River), meant the doctrine of res judicata barred

a claimant from relitigating those rights in the Acquavella proceeding. I d. at 732.

                    CONTENTIONS OF THE PARTIES ON APPEAL

        Relevant to the parties' arguments is a preliminary discussion of the

"practicably irrigable acreage" (PIA) standard. The PIA standard is a measure of

the quantity of water available to irrigate a reservation and "calculates the amount

of water sufficient to irrigate all the practicably irrigable acreage on a reservation."

Corrected Br. of Appellant The United States (Br. of United States) at 8 (citing

Arizona v. California, 373 U.S. 546, 600, 83 S. Ct. 1468, 10 L. Ed. 2d 542 (1963)

(Arizona I), overruled on other grounds by California v. Uf!ited States, 438 U.S.
645, 98 S. Ct. 2985, 57 L. Ed. 2d 1018 (1978)). PIA thus does not measure merely


        6
            No party has argued that Acquavella II has any preclusive or controlling effect
here.

                                             -16-
Dep 't of Ecology v. Acquavella, et al., 86211-7




how much land has historically been irrigated, or what is presently being irrigated,

but how much land is and could feasibly be irrigated in the future. See Arizona I,

373 U.S. at 600. 7

       Below, the trial court concluded in 1994 that the decisions in Ahtanum I and

II quantified the acreage that can be irrigated on the Yakama Reservation and that

"the doctrine of res judicata applies to prevent relitigation of the already judicially

determined irrigable acreage." CP at 1503. The trial court later noted, however,

that "PIA, in its traditional sense, was found not to apply to Ahtanum Creek," CP

at 1018, acknowledging that Ahtanum did not expressly discuss the PIA standard.

But, wrote the trial court in. its 1994 memorandum opinion regarding the PIA

standard, it was clear from the Pope Decree that the federal court was making

provision for the future needs of the Nation. CP at 1508-12. Ultimately, the trial

court looked to the record established in Ahtanum I and II to determine that the

reservation's practicably irrigable acreage is 4,107.61 acres. We turn now to the

parties' specific arguments.

    1. The United States/The Nation

       The United States maintains that the trial court erred when it concluded

quantification of the Nation's water right was litigated in the Ahtanum decisions.

It argues that the Ahtanum court did not rely on the PIA standard. The United

States asks that this court remand the case to the trial court for a determination

       7
         In Acquavella II, we opined that the future of the PIA standard was uncertain.
121 Wn.2d at 275. To date, it is still the standard by which reservation irrigation water
rights are measured.

                                            -17-
Dep 't of Ecology v. Acquavella, et al., 86211-7




under the practicably irrigable acreage evidence offered by the United States,

which puts the total at 6,381.3 acres. Br. of United States at 19-21. The United

States also argues that the trial court erred when it limited the reservation's water

use to the irrigation season from April 1 to October 1. !d. at 39. The United States

contends that the Pope Decree allows it to exercise its treaty rights and divert water

year-round. The United States also challenges the trial court's determination that

the Pope Decree precludes the Nation from exercising a storage right, i.e., the right

to keep diverted water in a storage facility on the reservation for future use. !d.

       In addition, the United States argues that the trial court improperly included,

in its confirmation of the United States' right, a number of non-Indian successors

to what was once tribal land. The United States contends that it does not hold

water rights in trust for such individuals and asks this court to direct the trial court

to revise the United States' claim accordingly. Br. of United States at 44.

       Finally, the United States challenges that the trial court's description of its

irrigation right as shared with Northside users between April 1 and April 15 as

erroneous. In fact, argues the United States, other than John Cox, no Northsider

users' irrigation season begins before April 15. Thus, the United States argues that

between April 1 and April 14, it is entitled to all the flow from the creek available

for irrigation, except for the John Cox share.

       The Nation joins in all of these arguments. In addition, it argues that this

court should reverse the trial court's ruling that Northside users who had rights

confirmed in the Pope Decree may take, when available, any excess water beyond


                                            -18-
Dep 't of Ecology v. Acquavella, et al., 86211-7




that to which the Nation is entitled. The Nation argues that excess water does not

exist as a matter of law. Y akama Nation Br. at 4 7. The Nation also argues that the

trial court erred when it ruled that Northside parties have a priority date for

nondiversionary stockwater rights senior to the Nation's treaty irrigation rights,

absent proof of that priority date.       The Nation asks this court to reverse that

determination and remand for an evidentiary hearing on the priority date of that

right.

   2. DOE

         DOE cross-appeals on the issue of whether the trial court correctly

interpreted RCW 90.14.140(2)(c). The trial court relied on the statute to confirm

the water right of an individual user, the Hagemeiers.             After five years of

consecutive nonuse of a water right, relinquishment follows unless an excuse for

nonuse under RCW 90.14.140(2) applies. DOE argues that the excuse upon which

the Hagemeiers relied under the statute is not supported by evidence in the record.

It asks for reversal on this issue. DOE also challenges AID's standing to litigate

this claim on behalf of the Hagemeiers. Resp't/Cross-Appellant State of Wash.,

Dep't of Ecology's Reply Br. (DOE Reply Br.) at 9.

         In addition, DOE responds to the arguments of the appellants. DOE agrees

with the United States and the Nation that the trial court should have used the

practicably irrigable acreage standard, rather than relying on the federal Ahtanum

litigation, to quantify the reservation's irrigation right, and that the trial court erred

in holding there was no right to store water, no right to take water outside the


                                            -19-
Dep 't of Ecology v. Acquavella, et al., 86211-7




irrigation season, and no exclusive right (save John Cox's right) to the water

between April 1 and April 14 of each year. DOE further agrees that the trial court

confirmed stockwater rights for off-reservation users without sufficient evidence

showing those rights carry a priority date senior to that of the 1855 treaty.

       However, DOE also agrees with the Northside users that excess water-that

is, water not put to beneficial use by the Nation-should be available for allocation

under state water law to Northside users.

   3. DNR

       DNR files briefing on the only issue involving it: whether the trial court

erred in confirming a nondiversionary stockwater right for DNR with a priority

date senior to the Nation's treaty irrigation rights.          "DNR concedes that this

priority date does not reflect the evidence in the record concerning DNR' s

acquisition and use of its lands." Br. of DNR at 4. It asks this court to remand to

the trial court for entry of findings of fact on this issue.

    4. John Cox

       In proceedings below, John Cox urged the trial court to confirm "junior"

water rights. Generally, a "junior water right" is a later-appropriated right with a

later priority date than a "senior" water right. See Br. of the United States as

Cross-Resp't to Brs. of Appellants John Cox Ditch Co., Ahtanum Irrigation Dist.,

and La Salle, et al. (Resp. Br. of United States) at 4. Here, however, John Cox




                                            -20-
Dep 't of Ecology v. Acquavella, et al., 86211-7




uses the term "junior right" to mean a right to irrigate lands not recognized in the

Pope Decree. 8 The trial court refused to recognize such right. CP at 457.

        John Cox also asked the trial court to recognize a right to "excess water."

As John Cox formulates it, excess water is water beyond that needed to satisfy all

confirmed water rights on and off the reservation and needed to satisfy minimum

instream flow to support fish and aquatic life in the creek. See Br. of John Cox

at 8.

        John Cox asked the trial court to confinn a right to excess water for two

groups or classes: (1) claimants (such as John Cox) who were parties to the Code

Agreement and the Achepohl Decree, but who, by virtue of the right confirmed to

them in the Pope Decree, are receiving less than allocated to them under the

Achepohl Decree and (2) claimants who were denied a right under the Pope Decree

to participate in the Code Agreement allocation. Id. at 21-22.

        The trial court in an initial ruling agreed with John Cox that excess water

was available for both classes of claimants. CP at 1087-88. However, the court

later amended its decision and ruled that when excess water exists, it "can only be

used on lands for which rights were recognized in the Pope Decree and, therefore,

cannot be used as 'junior rights.'" CP at 457-58.

        John Cox challenges this determination. The trial court erred, John Cox

argues, because it mistakenly viewed Ahtanum I and II to have been a de facto


        8
            An appendix to Ahtanum II listed all the lands with a right confirmed by the Pope
Decree.

                                              -21-
Dep 't of Ecology v. Acquavella, et al., 86211-7




adjudication of individual Northside user water rights, whereas those cases were

merely an allocation of water between the reservation and all Northside users.

John Cox contends that the Ahtanum cases trigger neither res judicata nor collateral

estoppel on this issue. Moreover, Jolu1 Cox believes the trial court's ruling ignores

state-based rights under the Achepohl Decree.

       In addition, John Cox asks this court to reverse the trial court's

determination that it was not entitled to a post-July 10 water right, outside the

irrigation season.    John Cox asks that a post-July 10 right to excess water be

confirmed, subordinate only to the Nation's rights.

       Finally, John Cox challenges a limitation placed by the trial court on John

Cox's "excess water" right award.

    5. AID

       AID joins John Cox in arguing that the trial court erred in its determination

involving a "junior right" to "excess water." The use of excess water, argues AID,

must be governed by state law under the provisions of the Achepohl Decree. AID

faults the trial court for failing to recognize that nothing in Ahtanum I or II should

or can be read to conflict with the Achepohl Decree.          See Br. of Appellant

Ahtanum Irrigation District (Br. of AID) at 21-27.          AID believes the same

argument should have led the trial court to allow a post-July 10 right to "excess

water" and joins John Cox in challenging this ruling.

       In addition, AID advances several arguments on behalf of individual parties

who were denied claims.          In order to have a water right confirmed in this


                                            -22-
Dep 't of Ecology v. Acquavella, et al., 86211-7




adjudication, the trial court required every Northside claimant to show that (1) the

water was beneficially applied to the land, (2) a predecessor on the land signed the

Code Agreement, (3) the property also received an Achepohl Certificate, and (4)

the property in question was included in an answer filed in the federal Ahtanum

litigation. CP at 934.

         With regard to the property owned by Hull Ranches, AID claims that a

mistake was made by the Ahtanum II court when it found that the owner of the

property did not sign the Code Agreement, and the trial court below should not

have relied on that finding. With regard to the parcels owned by the Chancery and

the Richardsons, Splawns, and Lyndes, AID asks this court to remand those

determinations back to the trial court, which AID contends made a clerical error in

failing to include these parcels and owners in its confirmation of rights.

         Finally, AID responds on behalf of the Hagemeiers to DOE's challenge

regarding application of the statutorily prescribed excuse for nonuse of a water

right.

    6. La Salle High School, Donald and Sylvia Brule, Jerome Durnil, and Albert
       Lantrip

         As noted, in order to have a water right confirmed in this adjudication, the

trial court required that the property in question have been included in an answer

filed in the federal Ahtanum litigation. CP at 934. The trial court concluded that

neither the Brules nor La Salle made a showing of the fourth prong: that their

properties were included in an answer filed in the federal Ahtanum litigation, the



                                            -23-
Dep 't of Ecology v. Acquavella, et al., 86211-7




suit for which was filed in 1947. CP at 933, 495-96. The Brules argue that their

predecessor in interest in 194 7, Walter Cope, was never served in the federal

litigation or, if he was, none of his successors were ever substituted into the

litigation after the land was transferred. Thus, the Brules contend that Ahtanum I

and II can have no preclusive effect because there is no identity of parties. As to

La Salle, it is not contested that the owner of the land in 1947, Jeannie Goodman,

was served with the Ahtanum suit. But she died a year later. Corrected Br. of

Appellants La Salle High School, Donald and Sylvia Brule, Jerome Durnil, and

Albert Lantrip (Br. of La Salle) at 16. La Salle now claims that Goodman's

successors were required to be substituted into the litigation under Federal Rule of

Civil Procedure (FRCP) 25(a)(1). Thus, La Salle argues that the record does not

establish its predecessors were "properly served with paperwork that would have

put them on notice that they were parties to the Federal Ahtanum Litigation" and

that case can have no preclusive effect. Br. of La Salle at 20-21.

       In addition, these appellants join John Cox in arguing that the Ahtanum cases

were not a general adjudication of water rights to the creek. Id. at 21. Thus,

argues La Salle, the trial court erred when it required Northside users to prove their

property was included in an answer filed in Ahtanum II. Br. of La Salle at 22. In

the alternative, these appellants also join John Cox and AID in arguing that the trial

court erred when it denied "junior rights" to "excess water." They ask that if this

court affirms the trial court's denial of a "senior" (i.e., primary) water right, the




                                            -24-
Dep 't of Ecology v. Acquavella, et al., 86211-7




court reverse the trial court's determination that excess water cannot be used by

non-Ahtanum parties.

                 SUMMARY OF ISSUES AND SHORT ANSWERS

       As noted supra note 1, some of the issues brought to us by the parties were

uncontested at the close of briefing, and as to those issues, we remand to the trial

court for proceedings consistent with the parties' concessions. The live issues in

this appeal that remain are as follows.

    1. Was the federal litigation an adjudication of Northside users' rights? [Short

       Answer: Yes.]

   2. Did the federal Ahtanum litigation quantify the reservation's irrigable

       acreage? [Short Answer: No. Remand for a determination of acreage.]

    3. Storage right

           a. Did the trial court correctly characterize the reservation's claim for a

              storage right from April to October as premature? [Short Answer:

              No. Remand for further fact-finding as to the necessity of storage.]

           b. Did the trial court properly deny the reservation a storage right from

              October to April?       [Short Answer:   No.   Reverse and remand to

              determine limit of right.]

    4. Excess water

           a. Did the trial court properly conclude that, as a matter of law, excess

              water is available for qualifying Northside users?      [Short Answer:

              Yes.]


                                            -25-
Dep 't of Ecology v. Acquavella, et al., 86211-7




          b. Did the trial court properly deny qualifying Northside users a right to

              use excess water after July 10? [Short Answer: Yes.]

          c. Did the trial court properly limit John Cox's interest in excess water to

              a 45-day period ofuse ending May 15? [Short Answer: Yes.]

          d. Did the trial court properly deny a "junior right" to "excess water" for

              lands not recognized in the Pope Decree? [Short Answer: Yes.]

   5. Individual denials based on failure to satisfy the trial court's four-part test

          a. The Brules: Did the trial court properly determine that the Brules'

              predecessor in interest, W.C. Cope, was served in the federal Ahtanum

              litigation? [Short Answer: Yes.]

          b. La Salle High School: Did the trial court properly determine that La

              Salle's predecessors in interest were served in the federal Ahtanum

              litigation? [Short Answer: Yes.]

           c. Hull Ranches: Did the trial court properly deny Hull Ranches a water

              right on the basis that the Ahtanum II court found the Hull Ranches'

              predecessor in interest did not sign the Code Agreement?            [Short

              Answer: Yes.]

    6. Did the trial court properly apply the future development excuse in RCW

       90.14.140(2)(c) to the Hagemeiers? [Short Answer: No.]

    7. May this court direct the trial court to correct a clerical error?         [Short

       Answer: Yes. Remand as to the Chancery parcel to correct any error; affirm

       as to the Splawn, Richardson, and Lynde parcels.]


                                            -26-
Dep 't of Ecology v. Acquavella, et al., 86211-7




                                       ANALYSIS

       There are several discrete and unrelated issues presented in this appeal. But

m general, they fall into the following categories: claims dealing with

quantification of the reservation's acreage, claims dealing with the reservation's

right to store water, claims concerning the availability or existence of excess water,

and claims of error on the part of the trial court that are specific to individual

claimants.

       Although these issues are for the most part unrelated in fact, all require us to

decide what the federal Ahtanum litigation accomplished. Disagreement between

the appellants and the Northside parties as to the correct reading of Ahtanum

informs most of their positions. The main area of disagreement is whether the

federal Ahtanum cases constituted merely an allocation of water rights as between

the reservation and the Northside users or an adjudication of Northside users'

water rights. The trial court repeatedly held that it was an adjudication. See, e.g.,

CP at 750 (Suppl. Report of the Court (Suppl. Report) at 26). The Northside users

argue it was merely an allotment or an in gross apportionment.            Because the

answer to this question guides several of our holdings, this opinion will turn to that

question first.

    1. The federal Ahtanum litigation was an adjudication of Northside users'
       rights

       As explained, in order to have a water right confirmed in this adjudication,

the trial court required every Northside claimant to show that (1) the water was



                                            -27-
Dep 't of Ecology v. Acquavella, et al., 86211-7




beneficially applied to the land, (2) a predecessor on the land signed the Code

Agreement, (3) the property also received an Achepohl Certificate, and (4) the

property in question was included in an answer filed in the federal Ahtanum

litigation. CP at 934 (Mem. Op. La Salle High School (Mem. Op. re La Salle) at

3). The trial court ruled that various parties failed to show one or more of these

prerequisites, and those parties were thus denied water rights.

       These parties now argue that the trial court erred as a matter of law in

holding that the federal Ahtanum litigation had preclusive effect on Northside

users' rights. See Br. of John Cox at 9; Br. of La Salle at 21. The parties assert

that Ahtanum was not a general adjudication of Northside users' water rights, but

merely an allocation of water as between the reservation and the Northside users.

See Br. of La Salle at 21-26.

       The federal Ahtanum litigation did adjudicate the Northside users' water

rights. The Northside users are correct that when Ahtanum was initially filed, the

United States did not seek a general adjudication but instead sought to invalidate

the Code Agreement. But the Ninth Circuit Court of Appeals admonished the

federal district court for dismissing the United States' complaint on the basis that

the United States had failed to prove it had any right, as a trustee, to the waters of

Ahtanum Creek. Ahtanum I, 236 F.2d at 339. The Ahtanum I court explained that

the trial court missed the point. " [A] determination of the validity of the 1908

agreement did not call for the trial court's conclusion that the United States had no

interest whatever in the Ahtanum waters."          Id.   Instead, the Ahtanum I court


                                            -28-
Dep 't of Ecology v. Acquavella, et al., 86211-7




explained that, "as in the case of other suits to quiet title, the defendants should

have been required to appear by answer and set forth their claims of right to the use

of the waters of the stream." !d. It went on to direct that:

       Since the cause must be remanded for further proceedings in the trial court,
       and since those proceedings must determine and adjudicate the respective
       rights of the parties, during which defendants must be required to show and
       disclose their rights and titles, it is apparent that proper and appropriate
       answers must be required from all defendants.

!d. (emphasis added). Despite this direction, on remand the federal district court

again failed to adjudicate individual claims. The Ahtanum II court excused this

exercise of discretion, but it did not adopt it. 330 F.2d at 910-12. Instead, the

Ninth Circuit Court of Appeals explained that the record created at trial allowed it

to fully adjudicate the relative rights of the parties, and it did so.

               The conclusions which we have reached here are such that a new
       trial of the case is unnecessary. A retrial would be most unfortunate. The
       parties should be informed now as to where they stand, and the unanimity
       of the evidence, to which we have previously alluded, makes our
       conclusion as to the extent of the 1908 water rights possible on this record.

!d. at 914. The Ahtanum II court then made parcel-by-parcel adjustments to the

irrigated acreage figures presented to the federal district court, as reflected in

appendix A and appendix B ofthe court's opinion. !d. at 916, 917.

       Further evidence that the federal Ahtanum litigation ultimately adjudicated

individual rights lies in the Northside parties' petition for writ of certiorari

following the Ahtanum I decision and the Ahtanum II court's characterization of it:

              It would appear that [... ] the defendants were not in doubt that this
       court had previously ruled that they must prove their rights as of 1908 and
       establish their needs to the water as of that time. Thus, in their petition for
       certiorari following our former decision, defendants stated: "We thus find

                                            -29-
Dep 't of Ecology v. Acquavella, et a!., 86211-7



       the court upholding the agreement on the one hand and then requiring the
       water users on the north side to completely readjudicate their rights by
       requiring them to establish their needs as measured fifty years ago. * * *
       The Court of Appeals' decision states: 'Furthermore, as in the case of other
       suits to quiet title, the defendants should have been required to appear by
       answer and set forth their claims or right to the use of the waters of the
       stream.' The effect is to require the Ahtanum water users to adjudicate
       again their right to the use of waters from the stream. They are not only
       required to establish their needs as of 1908, which was one of the purposes
       of the 1908 agreement, but are again required to prove their water rights
       with the same particularity which was required of them in the state court
       proceeding in 192 5."
               Plainly with this correct understanding of the meaning of our
       mandate the defendants at the trial on the remand proceeded to prove,
       elaborately and with particularity, what their water rights, or the water
       rights of their predecessors, were in 1908.

Ahtanum II, 330 F.2d at 905.

       We reject the Northside users' contention that the federal Ahtanum litigation

was merely an in gross allocation and not a water rights adjudication. On this

point, we affirm the trial court. Because we hold that the Ahtanum litigation was

an adjudication of rights, the trial court here properly required parties to show they

filed an answer in Ahtanum in order to have a right confirmed in this proceeding.

       Keeping this overarching holding in mind, we turn now to the remaining

arguments presented.

    2. The Ahtanum litigation did not preclusively quantify the reservation's
       irrigable acreage

       Although during the course of this proceeding the trial court issued a number

of decisions quantifying the Nation's irrigable acreage, it did not make a definitive

decision on this question until its 2009 memorandum opinion re Subbasin Number

23 exceptions (CP at 456-531 ). As described earlier, the trial court concluded that

the federal Ahtanum litigation had preclusively quantified the amount of irrigable


                                            -30-
Dep 't of Ecology v. Acquavella, et al., 86211-7




acreage on the reservation. CP at 515. Based on quantifications made in a 1957

pretrial order on the merits in the Ahtanum cases, the trial court determined that the

amount of practicably irrigable acreage is 4,107.61 acres. CP 514-15 (subtracting

992.39       acres of reservation land confirmed a separate right from the

"approximately" 5,100 acres claimed by the United States in the Ahtanum cases).

       The Nation and the United States argue that the federal Ahtanum litigation

did not quantify the reservation's acreage at all.          Given that they believe

quantification is still an undetermined question, the United States and the Nation

argue that the correct figure is 6,381.3 acres. Br. of United States at 21; Yakama

Nation Br. at 13-18. 9

       Whether the trial court erred in giving Ahtanum preclusive effect on the

question of the reservation's quantum of acreage is a question of law, and as such

the standard of review is de novo. Sunnyside Valley Irrigation Dist. v. Dickie, 149
Wash. 2d 873, 880, 73 P.3d 369 (2003).

       As an initial matter, the trial court, in finding that Ahtanum preclusively

determined the reservation's irrigable acreage, relied on agreed facts in a 19 57

pretrial order in Ahtanum. "There is a second Order [the 1957 Order] that the

Court believes establishes the law of the case regarding acreage." CP at 514. The

trial court did not ultimately rely on an earlier 1951 pretrial order that also


         9
         The United States and the Nation offered alternative arguments on the question
of quantifying acreage in the event we concluded the federal Ahtanum litigation had some
preclusive effect on the question. Because we hold that it does not, we do not consider
the alternative arguments.

                                            -31-
Dep 't ofEcology v. Acquavella, et al., 86211-7




contained references to a number of different acreage quantifications. See CP at

513-14 (discussing but not relying upon 19 51 pretrial order). It is important to

point this out because some of the parties spend a fair amount of time discussing

the 1951 pretrial order.      See, e.g., Yakama Nation Br. at 26; Resp. Br. of

Appellant/Resp't John Cox Ditch Co. to Brs. of the United States, Yakama Nation

and Washington State Department of Ecology (Resp. Br. of John Cox) at 15-16;

Resp. Br. of Appellant/Cross Resp't Ahtanum Irrigation Dist. to the United States

and Yakama Nation, Br. of Appellant (Resp. Br. of AID) at 9-10. The trial court

did appear to rely upon the 1951 pretrial order in early rulings. See CP at 923.

And it also cited to the 1951 pretrial order to establish the quantity of non-Indian

fee lands. CP at 515. But in the final analysis, as noted, the 1951 pretrial order

was not part of the trial court's mathematical calculation as to the reservation's

irrigable acreage. Id.

       In finding that the 1957 pretrial order controlled, the trial court looked to

agreed fact XV, which stipulated that irrigable lands claimed by the reservation

totaled "approximately 5,100 acres." CP at 514. The trial court found the 5,100

figure to be reasonable based on other contentions put forth by the United States in

the 1957 pretrial order. CP 515. It then subtracted from 5,100 the 992.39 acres of

non-Indian reservation fee land to arrive at an irrigation right for the Nation of

4,107.61 acres.

       The United States correctly identifies the error in the trial court's reasoning.

Br. of United States at 25. The 1957 pretrial order did not contain a stipulation


                                           -32-
Dep 't of Ecology v. Acquavella, et al., 86211-7




from the parties that the irrigable land on the reservation in fact totaled 5,100.

Instead, the agreed fact was merely that the United States claimed approximately

5,100 acres of irrigable land. CP at 514. It is not at all clear how an approximated

figure could serve as the basis by which to quantify the reservation's irrigation

right.    Moreover, this agreed fact came under the heading "Lands For Which

Rights To The Use of Water from Ahtanum Creek Are Claimed." CP at 3684

(1957 pretrial order at 6). Thus, the 5,100 acre calculation is not a figure the

federal district court in Ahtanum arrived at as a finding of fact.

         Neither does the 1951 pretrial order alone provide a sufficient basis to

support the trial court's determination that Ahtanum preclusively quantified the

reservation's irrigable land. As the trial court itself noted, the 1951 pretrial order

contained two equally reasonable quantifications of the irrigation right. CP at 923.

More importantly, the 1951 pretrial order was part of a proceeding brought by the

United States to invalidate the Code Agreement. The district court held that the

United States had not proved that it "had any right, title or interest in any water of

Ahtanum Creek" and dismissed the action and the complaint. Ahtanum I, 236 F.2d

at 323-24. It would be a dubious conclusion to say that the United States' evidence

of irrigable acreage incorporated into the 1951 pretrial order made a preclusive

quantification of the reservation's irrigable acreage when the proceeding under

which the order was entered ultimately found the United States had no interest

whatsoever in the water.




                                            -33-
Dep 't of Ecology v. Acquavella, et al., 86211-7




       AID and John Cox rely on and quote extensively from the 1957 pretrial

order, and the trial court's discussion of the order, in arguing that Ahtanum is

preclusive. Resp. Br. of AID at 7-19; see generally Resp. Br. of John Cox. But

they offer no response to the persuasive contention that an approximate claim, as

the 5,100 acre figure was, is not a finding of fact.

       The best argument AID and John Cox have that the federal Ahtanum

litigation determined the reservation's irrigable acreage can be found in language

from Ahtanum I. Describing the proceeding below, the Ninth Circuit wrote:

       By maps and Indian Office records the United States showed the location,
       point of diversion and capacity of each ditch constructed by Indians, or by
       the Indian Service, and the description, irrigable area, and location of all
       reservation lands served by those ditches with water from Ahtanum Creek.
       Also shown are the rate of progress through the years since the creation of
       the treaty in getting this water upon these lands. Just which lands are Indian
       owned, whether under trust or fee patent, and which are owned by
       successors of Indian allottees, also was proven. The quantities of water
       required by these lands was both stipulated and proven.

236 F.3d at 340 (emphasis added); Resp. Br. of John Cox at 14-15 (quoting Judge

Stauffacher's citation to this language in his 1994 PIA memo). But to the extent

this language hints that the United States may have proved an acreage

quantification, it merely notes that the United States adequately proved what

acreage it presently irrigated as of 194 7, when the federal Ahtanum litigation

commenced.       This is not adequate to meet the practicably irrigable acreage

standard, which must account for both present and future needs of the reservation.

Arizona I, 373 U.S. at 600. Thus, it would be erroneous to hold that this language




                                            -34-
Dep 't of Ecology v. Acquavella, et al., 86211-7




intimates that the PIA quantification of the reservation's irrigation right was

proved in the federal Ahtanum proceedings.

       John Cox endorses the trial court's view that the federal Ahtanum litigation

did make provision for the future needs of the reservation, and therefore

preclusively determined the reservation's practicably irrigable acreage. Resp. Br.

of John Cox at 11-13; CP at 1508-12. But the portions of Ahtanum I and II that the

trial court and John Cox cite in support of this assertion discuss the ongoing

shorifall the reservation would face as a result of the Code Agreement. The Pope

Decree's allocation tried to minimize the negative impact of the Code Agreement

while respecting the agreement's percentage allocation.

              The conclusions which we have reached here are such that a new
       trial of the case is unnecessary . . . . Thus the Indian Tribe may now
       ascertain, by actual experience under the decree, just how badly they have
       suffered through the Code taking of their property. Plainly the waters they
       are here awarded ·will be insufficient for the irrigable lands of the
       Reservation. Just how insufficient they can soon tell.

Ahtanum II, 330 F.2d at 914.

       In sum, there were several figures quantifying (or approximating) the

reservation's practicably irrigable acreage available from the record created in

Ahtanum. Nowhere in the Ahtanum federal district court proceedings was there a

finding of fact as to the reservation's practicably irrigable acreage. Hence, it is

evident that proceeding did not quantify the acreage. The trial court erred when it

declined to consider the United States' evidence of practicably irrigable acreage.

Because the trial court made no findings of fact as to the practicably irrigable



                                            -35-
Dep 't ofEcology v. Acquavella, et al., 86211-7




acreage evidence the United States and the Nation offered, we are not in a position

to adopt those parties' contention that the correct figure is 6,381.3 acres. The

acreage remains to be determined. We hold that because the federal Ahtanum

proceeding did not quantify the reservation's practicably irrigable acreage, the trial

court should have considered the evidence as to practicably irrigable acreage. We

remand for a determination consistent with this holding.

   3. Storage right

       The Pope Decree granted qualifying parties the right to divert water from

Ahtanum Creek. The parties now debate whether the Nation is precluded under

the Pope Decree from also storing water, such as in a reservoir or other storage

facility. The following two questions relate to that claimed right.

           a. The reservation's claim for a storage right from April to October is
              not premature

       Notably, the trial court did not outright deny a storage right to the

reservation, but rather held that it was premature to grant one. CP at 521. The trial

court noted that it would include a statement in its conditional final order (CPO)

"allowing for some modification of the Yakama Nation's water right" to account

for storage in the future. !d. at 522. However, it failed to include the statement in

the CPO.

       The trial court offered little reasonmg supporting its conclusion that

confirmation of a storage right for the reservation would be premature as to a

storage right between April 1 and October 1. It noted only that it was a "request



                                           -36-
Dep 't of Ecology v. Acquavella, et al., 86211-7




for a potential future storage right." CP at 521. The United States argues that it is

not asking for a future storage right but instead asking to store water "it already has

a right to divert for use on acres it already has a right to irrigate." Br. of United

States at 41-42. John Cox argues that the United States failed to provide evidence

that construction of a storage facility was economically feasible or that there was a

suitable site on the reservation for such storage. Resp. Br. of John Cox at 28. The

United States and DOE respond that economic feasibility is an appropriate

question in making a determination of practicably irrigable acreage.

       Because we have already concluded this case must be remanded to the trial

court for a determination of the reservation's irrigable acreage under the

practicably irrigable acreage standard, we have effectively mooted the question of

whether a determination of the storage right is premature. We remand for fact

finding from the trial court on the question of the reservation's storage needs as

part of its practicably irrigable acreage determination and appropriate conclusions

of law.

           b. The trial court erred when it denied the reservation a storage right
              from October to April

       The Nation seeks a right to divert and store water from October to April.

The trial court denied this claim because it held that Ahtanum I and II precluded

such an award. Those cases, wrote the trial court, "authorize diversion of water

between April 1 and October 1" and "do not provide for water to be diverted

during the nonirrigation season." CP at 521.



                                            -37-
Dep 't ofEcology v. Acquavella, et al., 86211-7




      By its plain language, the Pope Decree does not foreclose a storage right. It

decrees that after July 10 of each year, "all the waters of Ahtanum Creek shall be

available to, and subject to diversion by, the plaintiff for use on Indian Reservation

lands south of Ahtanum Creek, to the extent that the said water can be put to a

beneficial use." Ahtanum II, 330 F.2d at 915. We hold that the trial court erred in

denying the reservation a right to store water outside the irrigation season. The

extent of this storage right should be considered on remand as part of the trial

court's practicably irrigable acreage determination.

   4. Excess water

       The trial court ruled that some Northside users could make use of "excess"

water in Ahtanum Creek-that is, water "in excess of that needed to satisfy all

confirmed water rights both on and off the reservation and any water needed to

satisfy the Yakama Nation's minimum instream flow right for fish." CP at 753-54.

But the trial court ordered that only lands that were recognized in the Pope Decree

had a right to excess water, and it imposed additional limits. Id. at 753. These

rulings are challenged by the parties. Yakama Nation Br. at 43; Br. of John Cox at

21; Br. of AID at 18; Br. of La Salle at 26-27. The following four questions relate

to the parties' challenges.

           a. The trial court properly concluded that as a matter of law, excess
              water is available for qualifying Northside parties

       The Nation contends that as a matter of law, Northside parties should have

no right to excess water. Yakama Nation Br. at 47. To be more precise, the Nation



                                           -38-
Dep 't of Ecology v. Acquavella, et al., 86211-7




argues that there is no excess water as a matter of law because the Nation's treaty-

reserved rights mean that all water not specifically granted to the Northside parties

reverts back to the reservation. Id. at 46-47. Moreover, there is insufficient water

in the creek to satisfy even the needs of the reservation, so there is no basis to

confirm an excess right for Northside parties. Id. at 47.

       The Pope Decree altered the traditional scheme of treaty-reserved rights in

that it granted excess water to the reservation to the extent it can be put to

beneficial use. See Ahtanum II, 330 F.2d at 915; see Resp. Br. of United States

at 4. As a matter of law, due to its treaty-based reserved rights, the Nation has no

obligation to ensure there is excess water after the allotments under the Pope

Decree are satisfied. But just because there may be no water available does not

mean a right to excess water cannot be confirmed to qualifying Northside users. 10

See United States v. Anderson, 736 F.2d 1358, 1365 (9th Cir. 1984) (noting in the

context of a question about the state's jurisdiction to regulate excess water

impacting a treaty reservation that "[a]ny permits issued by the state would be

limited to excess water. If those permits represent rights that may be empty, so be

it."); CP at 754 (explaining that "it is an irony of stream adjudications that

insufficient supply does not prevent a court from confirming rights, unless it can be

demonstrated that such a limitation on supply has prevented beneficial use"); see


       10
         A qualifying Northside party is one who meets the trial court's four· part test: (1)
the water was beneficially applied to the land, (2) a predecessor on the land signed the
Code Agreement, (3) the property also received an Achepohl Certificate, and (4) the
property in question was included in an answer filed in the federal Ahtanum litigation.
Dep 't of Ecology v. Acquavella, et al., 86211-7




also Br. of AID at 28; Resp't/Cross-Appellant State of Wash., Dep't of Ecology's

Opening/Resp. Br. (Br. of DOE) at 36. For this reason, the Nation's argument that

rights should be denied because there will be some years when no excess water

exists is not compelling.      The qualifying Northside parties may hold the right

regardless of whether it will be fulfilled.
       We affirm, as a general proposition, the trial court's ruling granting

qualifying Northside parties a right to use excess water. We adhere to the trial

court's and the parties' conception of excess water: water in excess of that needed

to satisfy all rights confirmed both on and off the reservation under the Pope

Decree as it incorporated the Code Agreement and any water needed to satisfy the

Nation's minimum instream flow right for fish. Moreover, we also adhere to the

trial court's limitations on the use of excess water, as will be explained further

below.

           b. The trial court properly denied qualifying Northside users a right to
              use excess water after July 10

       The trial court denied qualifying Northside users the right to use excess

water after July 10. CP at 955 (2003 Mem. re Legal Issues at 14-16). It noted that

in outlining the parties' respective rights during the irrigation season from April to

July, section I of the Pope Decree gave Northside parties no right to excess water

"'except in subordination to the higher rights of the plaintiff.'" CP at 9 56 (quoting

section I, paragraph a. of the Pope Decree). But the trial court further observed

that section II of the Pope Decree, discussing rights after July 10, simply said that



                                              -40-
Dep 't of Ecology v. Acquavella, et al., 86211-7




all the waters of Ahtanum Creek shall are available to the Nation, to the extent that

the water can be put to a beneficial use. See CP at 957 (discussing section II of the

Pope Decree). The trial court noted that in contrast to section I, section II said

nothing about the defendant's subordinate rights to excess water at all.          The

significance of this, the trial court concluded, was that the Pope Decree did not

intend to award Northside parties any right to use excess water after July 10. We

agree.

         Lending support to the trial court's interpretation is the Ahtanum II court's

observation that evidence showed there was historically no water available after

the first of July each year. The Ninth Circuit said it was thus "compelled to hold

that the water rights of the individual parties to the 1908 agreement ... terminated

in the early part of July in each year, a conclusion which must be reflected in the

final judgment in this case." Ahtanum II, 330 F.2d at 910.

         The Northside parties argue that section II of the Pope Decree, while it did

not mention Northside users' rights to excess water, limited the reservation water

right to beneficial use. Thus, they contend, any water after July 10 that is not

beneficially used by the reservation is "excess water" that should be available for

use by Northside parties. See, e.g., Br. of John Cox at 25. While the Not1hside

parties' argument is not untenable, they offer no grounds for reading Ahtanum II's

statement that individual parties' rights terminate in the early part of July as

anything other than unequivocally limiting Northside users' interest in excess




                                            -41-
Dep 't of Ecology v. Acquavella, et al., 86211-7




water beyond July 10. 11 We hold that the trial court properly denied Northside

users an interest in excess water after July 10.

            c. The trial court properly limited John Cox's interest in excess water to
               a 45-day period of use ending May 15

       When excess water is available, the trial court awarded lands recognized in

the Pope Decree additional water up to the 0.02 cfs per acre as authorized in the

"appurtenant certificates." 12 CP at 458 (2009 Mem. Op. to the 2008 Suppl. Report

of the Court at 3). In a later ruling, the court explained that

       [t]he Court determined that excess water would be available during the
       early spring. Memorandum Opinion, p. 3, lines 14 through p. 4, line 10.
       Although not specifically set forth, as can be seen by the confirmed water
       rights, the Court relied upon a 30 day availability for water users north of
       Ahtanum Creek. For Johncox [sic], the Court relied upon 45 days, as
       Johncox's [sic] season begins on April1, not Apri115.

CP at 77 (2009 Order on Mots. for Recon. to the Mem. Op. and Conditional Final

Order at 4). Thus, the Northside users' right to use excess water is limited to a 30-

or 45-day period terminating in May.

       John Cox is the only party who appears to appeal this particular limitation on

excess water use. Br. of John Cox at 26-28; Reply Br. of Appellant/Cross-Resp't

       11
           It is true that in Washington, "judicial and legislative developments have firmly
established the preference for beneficial usage" of water rights. In re Rights to Waters of
Stranger Creek, 77 Wash. 2d 649, 656, 466 P.2d 508 (1970). But if the Nation does not put
water after July 10 to beneficial use, we presume it will flow down to users in a lower
subbasin. See Wash. Supreme Court oral argument, Wash. Dep 't of Ecology v.
Acquavella, No. 83788-1 (Sept. 18, 2012), at 17 min., 11 sec. through 17 min., 50 sec.,
video recording by TVW, Washington State's Public Affairs Network, available at
http://www.tvw.org (counsel explaining that water moves in stream from one reclamation
project to another). The effect of Ahtanum II on this question does not disturb our
jurisdiction's preference for beneficial use.
        12
            "Appurtenant certificates" appears to mean the Achepohl Certificates in the
context of the trial court's discussion. CP at 458.

                                            -42-
Dep 't of Ecology v. Acquavella, et al., 86211-7




John Cox Ditch Co. to Resp. Brs. of the United States and Yakama Nation (Reply

Br. of John Cox) at 23. John Cox does not appear to question as a matter of law

the trial court's ability to place limits on John Cox's use of excess water. Instead,

John Cox argues that the trial court's decision is not based on substantial evidence.

Reply Br. of John Cox at 23-24. The United States explains how the trial court

might have arrived at its 45-day limit on excess water use. Resp. Br. of United

States at 30-32. It suggests the trial court might have relied on a declaration

supplying evidence of flow data for 1998-2008, which could have led the trial

court to conclude 45 days ending May 15 accounted for the period of time in which

there was usually excess water. !d. (citing CP at 5-10). John Cox cites to its own

exhibits, which it claims "show late May and early June are frequently the periods

of highest flow in the Ahtanum subbasin." Reply Br. of John Cox at 24 (citing Ex.

JCD (John Cox Ditch) 16 through Ex. JCD 30).              However, the trial court

recognized that "[t]he period of time each year that excess water might be available

varies significantly." CP at 498.

       "[W]here competing documentary evidence must be weighed and issues of

credibility resolved, the substantial evidence standard is appropriate." Dolan v.

King County, 172 Wash. 2d 299, 310, 258 P.3d 20 (2011). We are not in a better

position than the water adjudicator to evaluate complex scientific evidence

regarding water availability in the Ahtanum Creek Subbasin. Thus, although there

may be conflicting evidence, there is evidence of sufficient quantum to persuade a

fair-minded person that the 45-day limitation ending on May 15 was reasonable.


                                            -43-
Dep't of Ecology v. Acquavella, et al., 86211-7




       John Cox is correct that the availability of water does not necessarily dictate

a right, as we have already noted. But a limitation on the right still recognizes that

the right exists. We decline to disturb the trial court's limitation on John Cox's

excess water right to a 45-day period of use ending on May 15.

          d. The trial court properly denied a "junior right" to excess water for
             lands not recognized in the Pope Decree

       Initially in this proceeding, the trial court granted a "junior right" in excess

water. Under the trial court's initial ruling, a "junior" rights holder is one who

either (a) was not confirmed a right in the Pope Decree, but who had been making

beneficial use of excess water pursuant to an Achepohl Certificate or (b) a party

who had rights under the Pope Decree, but whose use of excess water meant the

party was using more water than allocated to it under the Pope Decree. CP at

1082-88 (2002 Report ofthe Court at 105-11). In the trial court's view, this award

harmonized the decision in Achepohl with the Pope Decree. CP at 1087.

       After further reflection, the trial court changed its mind. It concluded that

the Pope Decree precluded the use of excess water except on lands recognized in

the Pope Decree. CP at 753 (2008 Suppl. Report of the Court at 29). The trial

court found, however, that excess water could be used to fulfill the Northside

users' Achepohl Certificate rights on lands confirmed under Ahtanum.

       The Pope Decree awarded 0.01 cfs for each irrigated acre, half of the
       quantity of water authorized for use in the certificates that issued following
       the earlier adjudication, the Achepohl Decree. The Court finds that excess
       water can be used, when available, on lands north of Ahtanum Creek that
       are confirmed rights in this proceeding, up to the 0.02 cfs per acre
       authorized in the appurtenant certificates.


                                            -44-
Dep 't of Ecology v. Acquavella, et al., 86211-7




CP at 458 (2009 Mem. Op. to the 2008 Suppl. Report of the Court at 3).

         The Northside parties challenge the trial court's decision that excess water

can be used only on lands recognized in the Pope Decree. They urge this court to

embrace a more expansive view of "junior party." See Br. of John Cox at 24

(asking that this court recognize John Cox can use excess water, when available, to

irrigate the additional lands confirmed to it under Achepohl but not recognized by

the Pope Decree); Br. of AID at 24-27 (arguing that the federal Ahtanum litigation

leaves room for the allocation of excess water to parties holding only an Achepohl

Certificate). They ask that these "junior rights" apply to water that is in excess of

what is already defined as excess water-that is, water that may remain after rights

under the Pope Decree are fulfilled, and subordinate to qualifying Northside

parties' rights in excess water. In other words, water that is in excess of excess

water.

         The United States characterizes the Northside parties as argumg that

"defendants" as contemplated in the federal Ahtanum litigation meant all

defendants joined in the litigation, not just those confirmed a right. Resp. Br. of

United States at 24.       That argument, responds the United States, "is plainly

inconsistent with the Ninth Circuit's express holding that the [Achepohl] Decree

disposes of water right claims for the tracts of the 456 defendants not included in

Appendix B." Id. In addition, much of the Northside parties' argument on this

question relate to their assertion that the federal Ahtanum litigation was not an

adjudication of their water rights, a contention we reject. Supra pp. 28-31.


                                            -45-
Dep 't ofEcology v. Acquavella, et al., 86211-7




       Because the federal Ahtanum litigation was an adjudication, that leaves at

the heart of the excess water question a perceived tension between the Code

Agreement, the Ahtanum cases, and Achepohl. It is troubling at first blush that

Ahtanum makes no direct mention of Achepohl or the fact that many of the

Northside litigants in Ahtanum were exercising rights under Achepohl.                     But

because Ahtanum Creek would have been entirely controlled by the Nation's

treaty-reserved rights but for the Code Agreement, Ahtanum I, 236 F.2d at 340, an

Achepohl Certificate is meaningless if the party was not also a party to the 1908

Code Agreement. See CP at 966 (trial court's 2003 Mem. Op. re: Ahtanum Creek

Threshold Legal Issues) (reasoning that "even if an Acquavella claimant can prove

they were not properly joined to the U.S. v. Ahtanum proceeding, they must also

prove, as every single water user was require to do in that proceeding, that they are

successors to a signatory of the 1908 Code Agreement"). The Ahtanum II court

determined that to have been a party to the 1908 Code Agreement, one had to have

been making beneficial use of the water in 1908. If a party in the federal Ahtanum

litigation could not or did not show this, or did not join the Ahtanum litigation at

all, then they were denied a right under Ahtanum II. Such a denial-in effect a

recognition that the party was not a signatory to the Code Agreement-worked to

void the party's Achepohl Certificate. Thus, we hold that the trial court properly

denied "junior rights" to use "excess water" on lands not recognized by the Pope

Decree. 13

       13
            At various points, John Cox asks that this court confirm a right for it to irrigate

                                              -46-
Dep 't of Ecology v. Acquavella, et al., 86211-7




       To summarize on the issue of rights in excess water, as a general proposition

we agree with the trial court that Northside users are not precluded as a matter of

law from taking an interest in excess water in those years it is available (and to

reiterate, in no way is the Nation required to ensure excess water is available). But

we agree with the trial court's limits on those rights, namely that they cannot be

exercised after July 10, that they may be limited to a 45-day period ending on May

15, and that rights in excess water cannot be exercised by parties that were not

confirmed a right in the first instance under the Pope Decree.

    5. The trial court erred when it applied the future use excuse m RCW
       90.14.140(2)(c) to the Hagemeiers

       The trial court confirmed a water right to the Hagemeiers. CP at 798. DOE

argued that this right should have been denied because the Hagemeiers

relinquished the right through a continuous period of nonuse. CP at 4 79. The trial

court disagreed, finding that the Hagemeiers showed an excuse for nonuse under

RCW 90.14.140(2)( c). !d. DOE cross-appeals on this issue. As a preliminary

matter, we recognize AID's authority to pursue this issue on behalf of the

Hagemeiers.

       The Hagemeiers bought irrigated land in approximately 1986 intending to

live on it and use it as pasture. CP at 2842. Career obligations kept them from

carrying out their plans for nearly nine years. !d. at 2843. During that time, no use

was made of the land. !d. After five successive years of nonuse, Washington's

lands confirmed to it under Achepohl, but not under the Pope Decree. See, e.g., Br. of
John Cox at 24. Consistent with our discussion here, we decline John Cox's invitations.

                                            -47-
Dep 't of Ecology v. Acquavella, et al., 86211-7




water code considers a water right relinquished. RCW 90.14.160, .170, .180. But

the water code provides some excuses for nonuse that can avoid relinquishment.

RCW 90.14.140.        Once the five-year period of nonuse is proved, the party

asserting the right bears the burden of showing an applicable excuse under the

statute.

       Here, the claimed excuse under the statute is the "determined future

development" exception. Under the statute, "there shall be no relinquishment of

any water right ... [i]f such right is claimed for a determined future development

to take place either within fifteen years of July 1, 1967, or the most recent

beneficial use of the water right, whichever date is later." RCW 90.14.140(2)(c).

       The interpretation of a statute is a question of law we review de novo. City

of Seattle v. Burlington N R.R., 145 Wash. 2d 661, 665, 41 P.3d 1169 (2002). In

construing the statute at issue, this court has said that a "determined future

development" means there is a firm definitive plan in place prior to the end of the

five-year grace period, which must be completed within fifteen years. R.D. Merrill

Co. v. Pollution Control Hearings Bd., 137 Wash. 2d 118, 142-43, 969 P.2d 458

( 1999). To read the statute as allowing a plan to be determined at any point during

the 15-year period would read the five-year grace period out of the statute and

nullify the automatic presumption of relinquishment that attaches after five years

of nonuse. Id.      In addition, in R.D. Merrill we cautioned that the excuses for

nonuse must be construed narrowly in order to respect our water code's preference

that water be beneficially used. Id. at 140.


                                            -48-
Dep 't of Ecology v. Acquavella, et al., 86211-7




       Before the trial court, DOE argued that resuming irrigation of land after a

lengthy period of nonuse is not "development."            The trial court disagreed,

reasoning that "[l]and that has not been irrigated and has sat idle for ten years, as

was the case with the Hagemeiers' property, would certainly need development

prior to being suitable for irrigation." CP at 479-80.

       The trial court's conclusion reads the "determined future development"

exception too broadly. Nothing in Clifford Hagemeier's testimony indicates that

the Hagemeiers took any steps toward "development," even if development is

considered as an intent to resume irrigation during the nine years the land sat idle.

CP at 2840-44.       We hold that the trial court erred in applying the "future

development exception" ofRCW 90.14.140(2)(c) for nonuse to the Hagemeiers.

   6. Individual denials based on failure to satisfy the trial court's four-part test

       To reiterate, in order to have a water right confirmed in this adjudication, the

trial court required every Northside claimant to show that ( 1) the water was

beneficially applied to the land, (2) a predecessor on the land signed the Code

Agreement, (3) the property also received an Achepohl Certificate, and (4) the

property in question was included in an answer filed in the federal Ahtanum

litigation. CP at 934. The trial court ruled that various parties failed to show one

or more of these prerequisites. These parties-The Brules, La Salle High School,

and Hull Ranches-now challenge its rulings, seeking to excuse any failure to

satisfy the trial court's four-part test.




                                            -49-
Dep't of Ecology v. Acquavella, et al., 86211-7



          a. The trial court properly determined that the Brules predecessor in
             interest, W.C. Cope, was served in the federal Ahtanum litigation

       The trial court found that there was no showing the Brules predecessor in

interest filed an answer to the federal Ahtanum litigation. See CP at 495-96. The

Brules now argue that their predecessor was never served in the Ahtanum

litigation, and thus they cannot be bound by the Pope Decree.

       The trial court made a finding of fact that the Brule's successor-in-interest

did not file an answer in Ahtanum.          The trial court also concluded that the

successor-in-interest was served with the Ahtanum summons and complaint. CP at

495. The owners of the land at the time of the Ahtanum summons and complaint

were W.C. Cope and his wife, Inez Cope. CP at 3625. But the summons and

complaint was left with a person identified as W.C. Cope's wife, Rose Cope. YIN

Ex. 427, at 2 (record of service of Ahtanum summons and complaint). The Brules

argue that the discrepancy between the first names renders the record of service

insufficient evidence to demonstrate that a Brule predecessor was served in the

Ahtanum litigation.

       We review findings of fact under the substantial evidence test, which is

evidence of sufficient quantum to persuade a fair-minded person of the truth of the

declared premise. Ridgeview Props. v. Starbuck, 96 Wash. 2d 716, 719, 638 P.2d
1231 (1982).      Here, despite the discrepancy in the name, there is sufficient

evidence to persuade a fair-minded person that the correct W.C. Cope was served.

No evidence is presented that there was another W.C. Cope using the waters of




                                           -50-
Dep 't of Ecology v. Acquavella, et al., 86211-7




Ahtanum Creek. It was reasonable for the trial court to conclude there was but

one, and he was served with notice of the Ahtanum litigation.

       The Brules also argue that the trial court failed to address the apparent fact

that subsequent transfers of the property took place during the federal Ahtanum

litigation, and no substitution of the new owners was ever made. This, however, is

a question that neither the trial court nor we have any jurisdiction over, as it

concerns a claimed procedural error made by the Ahtanum court, which we are

powerless to correct. We hold that substantial evidence supports the trial court's

finding that the Brules' predecessor-in-interest was properly served in the Ahtanum

litigation, and the Pope Decree is therefore binding on the Brules.

           b. The trial court properly determined that La Salle High School's
              predecessors in interest were served in the federal Ahtanum litigation

       At the time the federal Ahtanum litigation commenced, the La Salle property

was owned by Jeannie Goodman.              CP at 934-35.   She was served with the

Ahtanum summons and complaint but died shortly thereafter. Id. Her land was

sold in part to Wade Langell and in part to H.A. Richmond. Id. The trial court

found that Langell and Richmond were served with the Ahtanum summons and

complaint and were subsequently denied rights in the Pope Decree. Id. at 935. It

therefore denied rights to La Salle. Id.

       La Salle now argues that Langell and Richmond should have been

substituted for Goodman in accordance with FRCP 25(a)(l), and that because they

were not, we have no way of knowing if the summons and complaint they were



                                            -51-
Dep 't of Ecology v. Acquavella, et al., 86211-7




served pertained to what is now the La Salle land or some other parcel of land

elsewhere along Ahtanum Creek. Br. of La Salle at 17-19.

       We are not persuaded by this argument. FRCP 25(a)(1) did not require

substitution of Goodman for Langell and Richmond. As the United States points

out, it is a permissive rule whose purpose is to allow dismissal of a deceased party,

so that the closing of an estate is not delayed. Resp. Br. of United States at 37

(citing Anderson v. Yungkau, 329 U.S. 482, 485, 67 S. Ct. 428, 91 L. Ed. 436

(1947)). And, it was within the Ahtanum district court's discretion to join Langell

and Richmond rather than substitute them for Goodman. See Sun-Maid Raisin

Growers of Cal. v. Cal. Packing Corp., 273 F.2d 282, 284 (9th Cir. 1959)

(explaining in the context of FRCP 25(a) that "[s]ubstitution or joinder is not

mandatory where a transfer of interest has occurred"). As with the Brules, if there

was a procedural error, we lack jurisdiction to correct it.   The trial court correctly

concluded that La Salle's predecessors interest were properly served in Ahtanum

and were subsequently denied a right in that proceeding. La Salle is precluded

from claiming rights in this proceeding.           We hold that substantial evidence

supports the trial court's finding that La Salle's predecessor in interest was

properly served in the Ahtanum litigation, and the Pope Decree is therefore binding

on La Salle.




                                            -52-
Dep 't of Ecology v. Acquavella, eta!., 86211-7



          c. The trial court properly denied Hull Ranches a water right on the basis
             that the Ahtanum II court found the Hull Ranches' predecessor in
             interest did not sign the Code Agreement

       In considering the parcel that is now owned by Hull Ranches, the Ahtanum

II court noted that "[i]t appears from the answer itself that the land was not owned

by a 1908 signatory." Ahtanum II, 330 F.2d at 917 (App. A). Accordingly, the

trial court here denied Hull Ranches a water right. CP at 123 5. AID now argues

on behalf of Hull Ranches that the Ahtanum court was mistaken and that in fact the

Code Agreement was signed by an agent of the owner of the parcel at the time. Br.

of AID at 28-33.       While this may be the case, the trial court concluded the

evidence AID puts forth concerning agency was also available to the Ahtanum II

court, which resolved this issue. CP at 492. We cannot disturb the Ninth Circuit's

judgment that the evidence was insufficient to show the predecessor on the Hull

Ranches land was not a signatory to the Code Agreement. We therefore hold that

the trial court did not err in denying water rights to Hull Ranches.

    7. Claimed clerical errors

       AID argues that the trial court committed certain clerical errors that resulted

in otherwise eligible parcels not having water rights confirmed to them. AID asks

this court to remand to the trial court for confirmation of rights to those parcels.

We agree with AID's position as to one of the parcels it brings to our attention but

reject its claim of clerical error as to the remaining parcels.




                                           -53-
Dep 't of Ecology v. Acquavella, et al., 86211-7



           a. To the extent that the Chancery was erroneously deprived of a
              confirmed water right, the trial court is directed to correct the error

        AID argues that the trial court appears to have made a mistake in failing to

confirm a water right to the Chancery in the 2009 CPO. The parcel at issue is one

of three parcels belonging to the Chancery, the other two of which were confirmed

a right. All three appear to have met the trial court's requirements to be confirmed

a water right.    See CP at 830-32 (Suppl. Report at 106-08).       And there is no

evidence the trial court found any reason not to confirm a right to all the parcels

held by the Chancery. Thus, AID is likely correct that a clerical mistake occurred

here.

        However, the United States argues that AID had several months to correct

this apparent omission, as it first occurred in the trial court's 2008 supplemental

report. Resp. Br. of United States at 39. Because AID did not timely act, the

United States argues that RAP 2.5(a) should prevent review of this question.

        The rules of appellate procedure are flexible to allow for the fair

administration of justice. This was an enormous adjudication, involving thousands

of parties. In this instance, we are not inclined to irrevocably punish AID and the

Chancery for its oversight, when the trial court made the same oversight. AID asks

that we remand to the trial court to correct this error. Br. of AID at 34. Assuming

an error did occur, as appears likely, we direct the trial court to correct it on

remand.




                                            -54-
Dep't of Ecology v. Acquavella, et al., 86211-7



          b. The Splawn, Richardson, and Lynde parcels were not denied a water
             right due to clerical error on the part of the trial court

       With regard to these parcels, AID failed to present the trial court with

evidence concerning these parcels after the trial court specifically asked AID to do

so. CP at 897-98; Resp. Br. of United States at 39. Accordingly, these parties

were not confirmed a right. AID asks this court to correct this "clerical error," akin

to its argument concerning the Chancery parcel. But this was not a clerical mistake

of the trial court. AID had an affirmative duty to provide the trial court with

additional information, and it did not do so. This does not strike us as a simple

oversight, as may be the case with the Chancery parcel. We affirm the trial court's

denial of a water right to the Splawn, Richardson, and Lynde parcels.

                                    CONCLUSION

       We hold that the decision in Ahtanum II, 330 F.2d 897 was an adjudication

of nontribal water rights. However, the federal Ahtanum litigation did not preclude

the trial court here from considering the quantification of irrigable land on the

reservation and we remand for further proceedings on this question. On remand,

the trial court must also consider the Nation's right to store water.

       We affirm the trial court's conclusions regarding the rights of nontribal

claimants to so-called excess water, reverse the trial court's application of the

"determined future development" excuse under RCW 90.14.140(2)(c) for nonuse

of the Hagemeiers' claimed water right, affirm the trial court's denial of several

individual water rights claims, and remand to the trial court to correct an apparent

clerical error regarding an individual parcel belonging to the Chancery.


                                           -55-
Dep 't of Ecology v. Acquavella, et al., 86211-7




Appropriate findings of fact and conclusions of law should be made on remand in

accord with the parties' concessions at the appellate phase.

       This has been a lengthy and complex water right adjudication, and we

commend the trial court and the parties for their diligent work over the many years

they have lived with this case. Our decision today advances this adjudication one

step closer to finality.




                                            -56-
Dep 't ofEcology v. Acquavella, et al., 86211-7




WE CONCUR:




7?'~a~/c.q_.                 l




                                                  01vwhA /3. f. T
                                                         7




                                           -57-